

Exhibit 10.1


In connection with its review of director compensation on February 6, 2014, the
Board approved the following changes to director compensation, effective April
1, 2014:


•
The base annual retainer payable to all directors was increased from $24,000 to
$50,000.



•
The value of the equity award grant to all directors was decreased from $61,000
to $50,000.



•
The cash per diem for a Board member’s attendance at the Board meetings is now
included in the base annual retainer amount, and is no longer a separate payment
of $1,200 per day for each Board meeting attended (though each Board member will
continue to receive a $1,200 fee per day for each committee meeting attended, if
on a day other than that of a Board meeting).



•
The incremental annual retainer payable to:



◦
the Chairman of the Board was increased from $10,000 to $20,000, bringing his
total annual retainer to $70,000, based on the increase in annual retainer paid
to all directors.



◦
the Chairman of the Audit Committee was increased from $6,500 to $10,000,
bringing his total annual retainer to $60,000, based on the increase in annual
retainer paid to all directors.



◦
the Chairman of the Compensation Committee was increased from $5,000 to $6,500,
bringing his total annual retainer to $56,500, based on the increase in annual
retainer paid to all directors.




